Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 and 19-20 elected and pending 
Claims 11-18 withdrawn 

Election/Restrictions
Applicant’s election without traverse of Group I (1-10 and 19-20) in the reply filed on 07/08/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2018/0102256 A1) and in view of Isobe (PG Pub 2003/0183875 A1).
Consider Claim 1, Chen teaches the process of forming stack of multilayer having alternating silica oxide layer and silicon nitride layer (semiconductor structure) (abstract) such as NAND [0022]. Chen teaches forming a layer of silicon oxide (610) on a substrate (605), followed by forming silicon nitride layer (620) on the silicon oxide film (610) (figure 6A, [0062]). Chen teaches the process of etching and oxidized region (625) of the silicon nitride film (620) (figure 6B, [0063]). Chen teaches the repeating steps of forming silicon oxide films (610) and silicon nitride films (620) (figure 6A, [0062]).
Chen does not teach the use of precursors to form silicon oxide nor to form silicon nitride, nor the oxygen concentration within the silicon nitride.
However, Isobe is in the prior art of forming semiconductor devices (abstract), teaches the forming of insulator films such as silicon oxide, silicon nitride, or silicon nitride oxide [0041] where silicon nitride oxide contain a greater concentration of oxygen [0119] than a pure silicon nitride layer (SiN), where the process of forming silicon oxide require the use of silicon containing precursor (TEOS), and oxygen containing precursor (O2) [0120], and where the process of forming silicon nitride oxide layer require the use of silicon containing precursor (SiH4) and nitrogen containing precursor (NH3) and oxygen containing precursor (N2O) [0119]. Isobe teaches the first insulator film of silicon nitride oxide comprises an oxygen concentration of 20-30 atomic % [0119]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen with Isobe deposit silicon nitride oxide film instead of silicon nitride film, to provide with desired etching rate of 60–70 nm/min [0119].
Consider Claim 4, the combined Chen (with Isobe) teaches the film of silicon nitride oxide comprises an oxygen concentration of 20-30 atomic %, where the nitrogen of 20-30 atomic % (Isobe,  [0119]).
Consider Claim 9, the combined Chen (with Isobe) teaches forming one or more trenches (630) within the alternating stacks (Chen, figure 6A).
Consider Claim 10, the combined Chen (with Isobe) teaches the process of lateral removal of the silicon nitride oxide film (620) between adjacent two silicon oxide films (610) (Chen, figure 6C) where the amount of lateral etching between 1–10 nm (Chen, [0053]). Therefore, it would be obvious for skilled person in the art to calculate the ratio between the thickness of the silicon nitride oxide film and the amount of the lateral etching, for example, and an amount of 1 nm, and find using known routine experimentation the percentage that was removed to be of less than 50% of the distance corresponding to the thickness of the film. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2018/0102256 A1) and in view of Isobe (PG Pub 2003/0183875 A1) and in further view of Hong (US Pat. 5,460,999).
Consider Claim 2, the combined Chen (with Isobe) teaches the process of forming Silicon nitride (silicon nitride oxide) film using oxygen containing precursor (N2O) (Isobe, [0119]). 
The combined Chen (with Isobe) does not teach the use of the same oxygen containing precursor for forming silicon oxide, as used for forming silicon nitride oxide film.
However, Hong is in the process of forming memory device having multilayer insulator structure (abstract), teaches the process of forming silicon oxide using applied material Corporation model P5000, a plasma enhanced chemical vapor deposition process, teaches the process of forming silicon oxide using silicon containing precursor (SiH4) and oxygen containing precursor (N2O) (Col. 5, lines 51-55).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Isobe) with Hong to form silicon oxide using nitrous oxide as oxygen containing precursor, with reasonable expectation of success.

Alternatively, Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2018/0102256 A1) and in view of Isobe (PG Pub 2003/0183875 A1).
Consider Claim 1, Chen teaches the process of forming stack of multilayer having alternating silica oxide layer and silicon nitride layer (semiconductor structure) (abstract) such as NAND [0022]. Chen teaches forming a layer of silicon oxide (610) on a substrate (605), followed by forming silicon nitride layer (620) on the silicon oxide film (610) (figure 6A, [0062]). Chen teaches the process of etching and oxidized region (625) of the silicon nitride film (620) (figure 6B, [0063]). Chen teaches the repeating steps of forming silicon oxide films (610) and silicon nitride films (620) (figure 6A, [0062]). Chen also teaches first portion of stack, and a second portion of stack overlaying the first portion of stack (figure 6A).

    PNG
    media_image1.png
    651
    1318
    media_image1.png
    Greyscale

Chen does not teach the use of precursors to form silicon oxide nor to form silicon nitride, nor the oxygen concentration within the silicon nitride.
However, Isobe is in the prior art of forming semiconductor devices (abstract), teaches the forming of insulator films such as silicon oxide, silicon nitride, or silicon nitride oxide [0041] where silicon nitride oxide contain a greater concentration of oxygen [0119] than a pure silicon nitride layer (SiN), where the process of forming silicon oxide require the use of silicon containing precursor (TEOS), and oxygen containing precursor (O2) [0120], and where the process of forming silicon nitride oxide layer require the use of silicon containing precursor (SiH4) and nitrogen containing precursor (NH3) and oxygen containing precursor (N2O) [0119]. Isobe teaches the first insulator film of silicon nitride oxide comprises an oxygen concentration of 20-30 atomic % [0119]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen with Isobe deposit silicon nitride oxide film instead of silicon nitride film in the second potrion of stack, to provide with desired etching rate of 60–70 nm/min [0119].
Consider Claim 3, the combined Chen (with Isobe) teaches the process of forming alternating stacks, of first portion of stack and a second portion of stack overlaying the first portion of stack (Chen, figure 6A), where the second portion of the stack include silicon nitride oxide film comprising 20-30 atomic % of oxygen (Isobe, [0119]), and where the first portion of the stack include layer of silicon nitride no significant oxygen amount. Therefore, silicon nitride oxide layer in the second portion of the stack is characterized by having an oxygen concentration different from the oxygen concentration of the silicon nitride layer in the first portion of the stack. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

    PNG
    media_image1.png
    651
    1318
    media_image1.png
    Greyscale


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2018/0102256 A1) and in view of Isobe (PG Pub 2003/0183875 A1) in further view of Sakama (PG Pub 2001/0004121 A1).
Consider Claims 5-8, the combined Chen (with Isobe) teaches the process of forming silicon nitride oxide film with oxygen concentration greater than 5% (Isobe, [0119]). 
The combined Chen (with Isobe) does not teach the details of the process of forming silicon nitride oxide film.
However, Sakama is in the process of forming silicon nitride oxide film (abstract), teaches the process of forming silicon nitride film (first insulating film 22) then forming silicon nitride oxide film (23) (figure 2, [0100]), where the forming of the first insulating film (22, silicon nitride film) is formed by flowing silicone precursor gas along with nitrogen precursor gas within the plasma CVD processor [0100], and where the process of forming silicon nitride oxide film (23) is formed (of embodiment 2) similar to the process disclose in embodiment 1, which is by flowing silicon precursor gas (SiH4) at about 80 sccm, nitrogen precursor gas (NH3) at about 720 sccm, and adding an oxygen precursor gas (N2O) at about 200 sccm [0088], where the oxygen concentration undergoes continuous change/gradient [0099], this oxygen concentration (in the silicon nitride oxide film) change range from about 0.1 – 1.7 [0064], by varying flow of oxygen precursor. Therefore, after forming the initial layer of silicon nitride, it was followed by forming an additional layer of silicon nitride oxide having oxygen precursor gas, as a bilayer of silicon nitride film substantially free of oxygen with silicon nitride oxide film with substantial oxygen concentration.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Isobe) with Sakama for forming bilayer of silicon nitride film with substantially free of oxygen along silicon nitride oxide film with significant amount of oxygen, forming a gradient oxygen concentration, to prevent the silicon nitride oxide film from peeling due to stress developed at the interface between films [0067].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2018/0102256 A1) and in view of Isobe (PG Pub 2003/0183875 A1) in further view of Sakama (PG Pub 2001/0004121 A1), and in view of Yamazaki (US Pat. 5,272,361, used as evidentiary support).
Consider Claim 19, the combined Chen (with Isobe) teaches the forming semiconductor structure of claim 1, having alternating layers of silicon nitride oxide films (620) with silicon oxide films (610) (Chen, figure 6A), having first stack, and second stack over the first stack. 

    PNG
    media_image2.png
    651
    1318
    media_image2.png
    Greyscale

The combined Chen (with Isobe) does not teach the annealing of the first stack, which leads to reduction of the hydrogen concentration in the silicon oxide film.
However, Sakama is in the process of forming silicon nitride oxide film (abstract), teaches the process of forming silicon oxide film (second insulating film 33) on top of silicon nitride oxide film (32) (figure 3, [0109]-[0111]) as first stack, followed by heat treatment process [0112], where the heat treatment include annealing method [0156].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Isobe) with Sakama to anneal the first stack to activate the p-type or n-type doping within added layers [0156].
Although the combined Chen (with Isobe and Sakama) does not explicitly teach that the annealing process of the silicon nitride film would reduce/remove hydrogen, however, Yamazaki is in the prior art of forming silicon nitride film (25), where after the formation of silicon nitride film and vacuum annealing process is carried out to remove hydrogen from the film (Col. 8, lines 21-30). Therefore, the process of the combined Chen (with Isobe and Sakama) having the annealing step of the form silicon nitride film, would include the process of removing hydrogen from the film/first stack of alternating layers.
Consider Claim 20, the combined Chen (with Isobe and Sakama) teaches the silicon nitride oxide film comprising 20-30 atomic % of oxygen (Isobe, [0119]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718